11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Louis Sheehan,                               * From the 238th District
                                               Court of Midland County,
                                               Trial Court No. CV50042.

Vs. No. 11-14-00275-CV                       * July 2, 2015

Michael Taylor,                              * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.